Citation Nr: 1029578	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical 
expenses incurred at  Wuesthoff Memorial Hospital from August 4, 
2004 to August 9, 2004, for private medical treatment of an 
abdominal condition.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.  
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a decision of the Department of Veterans Affairs 
(VA), Medical Center in Tampa, Florida.
      


FINDINGS OF FACT

1.  On July 20, 2010, the Board issued a remand as to the issue 
of entitlement to payment or reimbursement of non-VA medical 
expenses incurred at  Wuesthoff Memorial Hospital from August 4, 
2004 to August 9, 2004, for private medical treatment of an 
abdominal condition.

2.  On July 23, 2010, the Board received notification that the 
appellant died on November [redacted], 2008.  


CONCLUSIONS OF LAW

1.  The July 20, 2010 Board remand addressing the issue of 
entitlement to payment or reimbursement of non-VA medical 
expenses incurred at  Wuesthoff Memorial Hospital from August 4, 
2004 to August 9, 2004, for private medical treatment of an 
abdominal condition is vacated.  38 U.S.C.A. § 7104(a)(West 2002 
& Supp. 2009); 38 C.F.R. § 20.904 (2009).  

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claim at this time.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1302 (2009); but see 38 U.S.C. § 5121A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002 & Supp. 2009); 
38 C.F.R. § 20.904 (2009).  

On July 20, 2010, the Board issued a remand as to the issue of 
entitlement to payment or reimbursement of non-VA medical 
expenses incurred at  Wuesthoff Memorial Hospital from August 4, 
2004 to August 9, 2004, for private medical treatment of an 
abdominal condition.  On July 23, 2010, the Board received 
notification that the appellant died on November [redacted], 2008.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1302 (2009).  In 
reaching this determination, the Board intimates no opinion as to 
the merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The July 20, 2010 Board remand addressing the issue of 
entitlement to payment or reimbursement of non-VA medical 
expenses incurred at  Wuesthoff Memorial Hospital from August 4, 
2004 to August 9, 2004, for private medical treatment of an 
abdominal condition is vacated.  

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


